750 N.W.2d 221 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Oscar Aguirre CISNEROS, Defendant-Appellant.
Docket No. 136213. COA No. 274029.
Supreme Court of Michigan.
June 23, 2008.
On order of the Court, the application for leave to appeal the February 26, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to add issue and the motion for appointment of counsel are DENIED.